Case 4:19-cr-00037-BSM Document6 Filed 12/14/18 Page 1of1

 

 

AO 471 (Rev, 01/09) Order to Detain a Defendant Temporarily Under 18 U.S.C. § 3142(d) r | L. E D
EASTERN Dis TRICT ARKANSA\
UNITED STATES DISTRICT COURT pgp 4 4 app
for the ue
Eastern District of Arkansas JAMES W., Mc MACK, CLERK
By: GES CrERR

United States of America
Vv.

Joes Reyes-Sanchez Case No. 4:18-MJ-351 JTR

 

Defendant
ORDER TO DETAIN A DEFENDANT TEMPORARILY UNDER 18 U.S.C. § 3142(d)

At the time of the alleged offense, the defendant was not a United States citizen or a person lawfully admitted for
permanent residence, or, alternatively, the defendant was on release pending trial for a state or federal felony; on release
after conviction for any type of offense, state or federal; or on probation or parole. This court finds that the defendant, if
released, may flee or pose a danger to another person or the community.

IT IS ORDERED: The defendant must be detained temporarily under 18 U.S.C. § 3142(d) until (dare)

12/17/2016 _.

The attorney for the government is directed to notify the appropriate court, probation or parole officer, state or
local law enforcement officer, or the United States Citizenship and Immigration Services so that a detainer may be placed
on the defendant or custody may be transferred. If no action is taken by the above date, the defendant must be brought
before this court on that date for further proceedings.

Eid a \4 20 lp \ Then

Judge's signature

 

 

Printed name and title
